 Case 3:17-cv-03135-PGS Document 37 Filed 01/19/21 Page 1 of 2 PageID: 1410




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
___________________________________
MARTY ROSS,                         :
                                    :
            Petitioner,             :    Civ. No. 17-3135 (PGS)
                                    :
      v.                            :
                                    :
STEVEN JOHNSON, et al.,             :    MEMORANDUM & ORDER
                                    :
            Respondents.            :
____________________________________:

        Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Presently pending before this Court is Petitioner’s motion to

amend his habeas petition. (See ECF 34). Petitioner has attached a proposed amended habeas

petition to his motion to amend. (See ECF 34 at 3-16). In his proposed amended habeas petition,

Petitioner acknowledges the required Mason v. Meyers, 208 F.3d 414 (3d Cir. 2000) notice. (See

id. at 34). Respondents take no position on Petitioner’s motion to amend (see ECF 35). The

proposed amended habeas petition predominately rehashes some of the claims raised in the

initial habeas petition, but also deletes others.

        Accordingly, IT IS this 19th day of January, 2021,

        ORDERED that Petitioner’s motion to amend his habeas petition (ECF 34) is granted;

and it is further

        ORDERED the Clerk shall enter the amended habeas petition (ECF 34 at 3-16) under a

new docket entry; and it is further

        ORDERED Respondents shall have forty-five (45) days from the date of this order in

which to file a response to the amended habeas petition; and it is further
 Case 3:17-cv-03135-PGS Document 37 Filed 01/19/21 Page 2 of 2 PageID: 1411




       ORDERED Petitioner shall have thirty (30) days from the date the response to the

amended habeas petition is filed by Respondents to file a reply brief; and it is further

       ORDERED the Clerk shall serve this order on Petitioner by regular U.S. mail.



                                                      s/Peter G. Sheridan
                                                      PETER G. SHERIDAN, U.S.D.J.




                                                  2
